Case 1:17-cv-00290-WJM-KMT Document 27 Filed 07/18/19 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 17-cv-00290-WJM                                       RESTRICTED CASE

  UNITED STATES OF AMERICA, ex. rel.,
  DAMIEN SCHWARTZ,

         Plaintiff,

         v.

  KINDRED HEALTHCARE, INC.,
  KINDRED HEALTHCARE OPERATING, INC., and
  TRANSITIONAL HOSPITALS CORPORATION OF LOUISIANA, INC.,

         Defendants.


                          UNITED STATES’ NOTICE OF ELECTION
                      TO DECLINE INTERVENTION IN QUI TAM ACTION


         Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the United States

  hereby notifies the Court of its decision not to intervene in this action.

         Although the United States declines to intervene, we respectfully refer the Court

  to 31 U.S.C. § 3730(b)(1), which allows the relator to maintain the action in the name of

  the United States; providing, however, that the action “may be dismissed only if the

  court and the Attorney General give written consent to the dismissal and their reasons

  for consenting.” Id. Therefore, the United States requests that, should the relator

  propose that this action be voluntarily dismissed, this Court solicit the written consent of

  the United States before ruling or granting its approval. See United States ex rel. Little

  v. Triumph Gear Sys., Inc., 870 F.3d 1242, 1250 (10th Cir. 2017) (“3730(b)(1) only

  prohibits an FCA relator from voluntarily dismissing his complaint without consent”).
Case 1:17-cv-00290-WJM-KMT Document 27 Filed 07/18/19 USDC Colorado Page 2 of 2




         Furthermore, pursuant to 31 U.S.C. § 3730(c)(3), the United States requests that

  all pleadings filed in this action be served upon the United States. The United States

  also requests that orders issued by the Court be sent to the Government’s counsel.

  The United States reserves its rights under 31 U.S.C. § 3730 to order any deposition

  transcripts, to intervene in this action for good cause at a later date, and to seek the

  dismissal of the relator’s action or claim.    The United States also requests that it be

  served with all notices of appeal.

         A proposed order is attached to this notice.

         Respectfully submitted this 18th day of July, 2019.



                                                JASON R. DUNN
                                                United States Attorney
                                                District of Colorado

                                                s/ Katherine A. Ross
                                                KATHERINE A. ROSS
                                                Assistant United States Attorney
                                                United States Attorney’s Office
                                                1801 California Street, Suite 1600
                                                Denver, CO 80202
                                                Telephone: 303-454-0100
                                                E-mail: katherine.ross@usdoj.gov




                                                  2
